  Exhibit 10.4

GUIDANCE LINE NOTE
 
$10,000,000.00

 February 26, 2019

 
FOR VALUE RECEIVED and intending to be legally bound, the undersigned, LIGHTPATH
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), jointly and severally,
promise to pay, in lawful money of the United States of America, to the order of
BANKUNITED, N.A., a national banking association (“Lender”), at the address set
forth in Section 2.5(a) of the Loan Agreement, the maximum aggregate principal
sum of Ten Million and No/100 Dollars ($10,000,000.00) or such lesser sum which
represents the principal balance outstanding under the Guidance Line Facility
established pursuant to the provisions of that certain Loan Agreement dated of
even date herewith, between Borrower and Lender (as it may be supplemented,
restated, superseded, amended or replaced from time to time, “Loan Agreement”).
The outstanding principal balance hereunder shall be payable in accordance with
the terms of the Loan Agreement. The outstanding principal balance of this Note,
plus all accrued but unpaid interest, shall be due and payable on the earlier of
the Revolving Credit Maturity Date or the Term Loan Maturity Date. The actual
amount due and owing from time to time hereunder shall be evidenced by Lender’s
records of receipts and disbursements with respect to the Guidance Line
Facility, which shall, in the absence of manifest error, be conclusive evidence
of the amount. All capitalized terms used herein without further definition
shall have the respective meanings ascribed thereto in the Loan Agreement.
 
Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement. Interest shall be calculated on the basis of a year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.
 
This Guidance Line Note is that certain Guidance Line Note referred to in the
Loan Agreement.
 
If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Guidance Line Note along with all accrued and
unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Guidance Line Note are secured by the Collateral.
 
This Guidance Line Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.
 
Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Guidance Line Note.
 
This Guidance Line Note shall be governed by and construed in accordance with
the substantive laws of the State of Florida (without giving effect to
principles of conflicts of law). The provisions of this Guidance Line Note are
to be deemed severable and the invalidity or unenforceability of any provision
shall not affect or impair the remaining provisions of this Guidance Line Note
which shall continue in full force and effect. No modification hereof shall be
binding or enforceable against Lender unless approved in writing by Lender.
 
BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.
 
 
[EXECUTION PAGES FOLLOW]



 
[SIGNATURE PAGE OF GUIDANCE LINE NOTE]
 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.
 
LIGHTPATH TECHNOLOGIES, INC.
a Delaware corporation
 
 
By: /s/ J. James Gaynor
J. James Gaynor, President
 
 
 
 
 
                                                              

